This proceeding was brought for a writ of prohibition to restrain the state labor conciliator from holding an election to determine whether relator was the bargaining representative for the employes of Sam Nemo, doing business as Roman Cafe. After our decision that the alternative writ be made absolute, relator taxed costs and disbursements against respondent Sam Nemo. This appeal from such taxation followed.
M.S.A. 587.05 provides that "The court may make and enforce such order concerning costs and disbursements, and the amount thereof, as justice shall require."
It is the contention of respondent Nemo that costs and disbursements cannot be taxed against him because the proceedings for the writ of prohibition were directed against the act or acts of the *Page 273 
labor conciliator, and also for the reason that both parties prevailed as to part of their contentions.
The labor conciliator was acting in a governmental capacity. There being no express statutory provision so declaring, he is not liable for costs and disbursements. State ex rel. Simpson v. Village of Dover, 113 Minn. 452, 130 N.W. 74, 539. The petition for the writ in this case was directed against both Sam Nemo and the labor conciliator. Both appeared and filed briefs. Both presented oral arguments. Under these circumstances, the court could, if justice required it, order costs and disbursements taxed against Sam Nemo.
The original proceeding for an investigation was instituted by respondent Nemo in good faith after relator had sought to procure a contract covering working conditions of respondent's employes. While we held that the labor conciliator lacked jurisdiction to proceed with an election, for the reason that there was no controversy after relator disclaimed any right to represent respondent's employes, we also upheld the contention of respondent that it was an unfair labor practice to sign a contract with a union which did not represent the employes. To this extent both parties prevailed. The questions presented were new and important. Under the circumstances, we believe it is only just that no costs or disbursements be taxed against either party, and it is so ordered.
Authority to issue writs of prohibition rests exclusively with this court under M.S.A. 587.01. Costs and disbursements are not taxable as a matter of right, but only when allowed by the court. § 587.05. Heretofore, the practice has prevailed of having the clerk tax costs and disbursements in favor of the prevailing party without any order of the court. We believe it was the intention of the legislature that the court, in each case, should determine whether costs and disbursements should be allowed, and, if so, in what amount, in whose favor, and against whom they should be taxed. In order more effectively to comply with this statutory provision, the court will henceforth make such determination part of its decision for the guidance of the clerk. *Page 274